2:19-cv-01856-DCN       Date Filed 02/18/21        Entry Number 74      Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   UNITED PROPERTY & CASUALTY             )
   INSURANCE,                             )
                                          )
                     Plaintiff,           )
                                          )                  No. 2:19-cv-01856-DCN
               vs.                        )
                                          )                         ORDER
   ALLEN P. COUTURE,                      )
                                          )
                     Defendant.           )
   _______________________________________)

          The following matter is before the court on plaintiff Allen P. Couture’s

   (“Couture”) motion to compel, ECF No. 66. For the reasons set forth below, the court

   grants in part and denies in part the motion.

                                      I. BACKGROUND

          This insurance dispute arises out of a homeowner’s insurance policy (the

   “Policy”) between an insurer, defendant United Property & Casualty Insurance (“UPC”),

   and its former insured, Couture, covering Couture’s primary residence located at 1344

   Winterberry Avenue, Goose Creek, South Carolina (the “Residence”). Prior to

   purchasing the Residence, Couture had an inspection performed that unearthed several

   issues, including damage to the subflooring in multiple locations and faulty shut-off

   valves that caused the plumbing underneath the laundry room and kitchen to leak. ECF

   No. 5-1. After the seller of the Residence purported to fix those issues, Couture had a

   second inspection performed. The second inspection found all repairs to the “Plumbing

   System” to be “satisfactory”; however, it also noted that certain repairs to the subflooring

   “do NOT appear to be adequate” because the subflooring remained “deteriorated.” ECF



                                                   1
2:19-cv-01856-DCN      Date Filed 02/18/21      Entry Number 74        Page 2 of 8




   No. 5-2 (emphasis in original). On October 5, 2018, Couture filed an application for a

   homeowner’s insurance policy with UPC. ECF No. 25-2. The application included a

   question asking if the Residence had any “unrepaired or existing damage,” to which

   Couture responded, “No.” Id. at 4. UPC granted the application and issued the Policy to

   Couture with the policy period beginning on October 15, 2018 and continuing through

   October 15, 2019. ECF No. 1-1.

          According to the complaint, on March 17, 2019, Couture became aware of a leak

   in the laundry room’s water supply line that caused significant water damage to the

   subflooring and walls of the laundry room as well as to the kitchen cabinets. As a result,

   Couture filed a claim under the Policy. On March 22, 2019, UPC sent a third-party field

   adjuster, Mike Howell (“Howell”), to perform a physical inspection of the Residence.

   After receiving the inspection report from Howell, UPC denied Couture’s claim by letter

   dated April 4, 2019, reasoning that the claimed damages “appear as a result of long-term

   water and mold damage prior to your policy inception date, and are considered pre-

   existing damages prior to the policy term.” ECF No. 24-1 at 2. On April 9, 2019, UPC

   sent Couture a second letter cancelling the Policy due to a material misrepresentation of

   fact, based on Couture’s answer on the Policy application that the Residence was free of

   “unrepaired or existing damage.” ECF No. 24-2.

          On June 28, 2019, UPC filed this declaratory judgment action, asking the court to

   declare that Couture is not entitled to coverage under the Policy for claimed damages to

   the Residence. ECF No. 1, Compl. On August 8, 2019, Couture answered the complaint

   and asserted counterclaims for breach of contract, bad faith, and negligence. ECF No. 5.

   Following various discovery squabbles that necessitated court intervention, Couture



                                                2
2:19-cv-01856-DCN         Date Filed 02/18/21      Entry Number 74        Page 3 of 8




   served a second set of requests for production on UPC on October 15, 2020. ECF No.

   66-1. On November 13, 2020, UPC responded to that set of requests. ECF No. 66-2.

   Because Couture believed UPC’s responses to be inadequate, counsel for Couture sent

   counsel for UPC a letter explaining the response’s perceived shortcomings. The parties

   continued to exchange correspondence until UPC supplemented its initial responses on

   January 4, 2021. Couture communicated his dissatisfaction with the supplemental

   responses to UPC. Despite trading several more emails, the parties were unable to

   resolve the dispute. As a result, Couture filed the instant motion to compel on January

   19, 2021. ECF No. 66. On February 2, 2021, UPC responded to the motion. ECF No.

   70. Couture did not file a reply, and the time to do so has now expired. The court held a

   hearing on the motion on February 17, 2021. The motion is now ripe for the court’s

   review.

                                          II. STANDARD

             Federal Rule of Civil Procedure 26 provides that, unless otherwise limited by

   court order,

             [p]arties may obtain discovery regarding any non-privileged matter that is
             relevant to any party’s claim or defense and proportional to the needs of the
             case, considering the importance of the issues at stake in the action, the
             amount in controversy, the parties’ relative access to relevant information,
             the parties’ resources, the importance of the discovery in resolving the
             issues, and whether the burden of expense of the proposed discovery
             outweighs its likely benefit.

   Fed. R. Civ. P. 26(b)(1). Notably, “[i]nformation within this scope of discovery need not

   be admissible in evidence to be discoverable.” Id. “The scope and conduct of discovery

   are within the sound discretion of the district court.” Columbus–Am. Discovery Grp. v.

   Atl. Mut. Ins. Co., 56 F.3d 556, 568 n. 16 (4th Cir. 1995) (citing Erdmann v. Preferred



                                                  3
2:19-cv-01856-DCN       Date Filed 02/18/21      Entry Number 74        Page 4 of 8




   Research, Inc. of Ga., 852 F.2d 788, 792 (4th Cir. 1988)); see also U.S. ex rel. Becker v.

   Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (stating that district

   courts are afforded “substantial discretion . . . in managing discovery”).

          If a party declines to comply with a discovery request, the serving party “may

   move for an order compelling an answer, designation, production, or inspection.” Fed. R.

   Civ. P. 37(a)(3)(B). An evasive or incomplete disclosure, answer, or response, “must be

   treated as a failure to disclose, answer or respond.” Fed. R. Civ. P. 37(a)(4). District

   courts have “wide latitude in controlling discovery and [their] rulings will not be

   overturned absent a showing of clear abuse of discretion.” Ardrey v. United Parcel

   Service, 798 F.2d 679, 683 (4th Cir. 1986); In re MI Windows & Doors, Inc. Prod. Liab.

   Litig., 2013 WL 268206, at *1 (D.S.C. Jan. 24, 2013).

                                      III. DISCUSSION

          In his motion, Couture asks the court to compel UPC’s response to three requests

   for production.1 UPC objects to each on individualized grounds. The court addresses

   each in turn.2



          1
              Couture’s motion initially sought compliance with four requests for production,
   but, at the hearing on the motion, the parties resolved the dispute with respect to
   Couture’s Request for Production No. 4.
            2
              UPC contends as a general matter that the motion to compel is untimely but
   ultimately notes that despite the untimeliness of the motion, it “welcomes the [c]ourt’s
   guidance on these issues so that . . . discovery can be completed to move the case
   forward.” ECF No. 70 at 11. Even if the court were to construe this argument as a
   potential ground for denial, the court would reject it. To be sure, the local civil rules
   require that “motions to compel [ ] be filed within twenty-one [ ] days after receipt of the
   discovery response to which the motion to compel is directed . . . .” Local Civ. Rule
   37.01(a). But the very next sentence of the rule states, “If counsel are actively engaged in
   attempts to resolve the discovery dispute, they may agree to extend the time to comply
   with the discovery request . . . .” Id. That’s just what happened here, as the parties
   agreed that UPC could supplement its responses despite the passage of the deadline to do
   so. In any event, the court would hesitate before punishing a party whose motion to
                                                4
2:19-cv-01856-DCN       Date Filed 02/18/21      Entry Number 74        Page 5 of 8




          A. Request for Production No. 1

          Couture’s first request for production seeks from UPC: “Copies of all

   correspondence, emails and/or text messages between [UPC] and/or [UPC]’s counsel and

   Michael Howell related in any way to this litigation, the Residence or the Policy.” ECF

   No. 66-2 at 2. Couture states in his motion that at some point after serving the request, he

   “agreed to narrow” it to

          (1) those text messages exchanged between counsel for [UPC] and Michael
          Howell on or after March 18, 2019 and (2) a copy of the email with
          attachments from Howell to counsel for [UPC], dated 10.07.20, by which it
          appears Howell sent a copy of certain text messages to counsel for [UPC].
          ([UPC] produced the email, but not the attachment.)

   ECF No. 66 at 3 (parenthetical aside in original). UPC responded with a boilerplate

   objection that the request was “overly broad,” “not related to a claim or defense,” and

   “disproportional to the needs of the case.” ECF No. 66-2 at 2. In an email to Couture,

   UPC also noted that it was “no longer” in possession of the requested “text messages

   exchanged with [ ] Howell.” ECF No. 66-10.

          At the hearing on the motion, counsel for UPC explained that Couture has

   obtained the full extent of the text message conversation between her and Howell through

   his subpoena of Howell, and she reiterated that she is no longer in possession of any text

   messages between herself and Howell. Further, counsel noted that Howell testified at his

   deposition that the text conversation did not include any substantive discussion of

   Couture’s claim, but instead concerned logistical details related to the scheduling of

   Howell’s deposition. The court cannot compel a party to produce that which it does not




   compel is delayed by good-faith attempts to resolve the dispute without court
   intervention.
                                                5
2:19-cv-01856-DCN       Date Filed 02/18/21      Entry Number 74        Page 6 of 8




   have. However, the law is clear that even where a respondent is not in possession of

   responsive documents, “the requesting party is entitled to a response” by the respondent

   stating that a reasonable search produced no responsive documents. Reid v. Hasty, 2009

   WL 10711916, at *7 (N.D. Ga. Jan. 30, 2009), report and recommendation adopted, 2009

   WL 10711953 (N.D. Ga. Mar. 2, 2009). Objections on unrelated bases are not a

   substitute for a statement that certain documents are not within the responding party’s

   possession or control. As such, the court compels UPC to respond to Couture’s first

   request for production. If UPC is not in possession of the requested materials, it must so

   state in a signed response, such that its counsel is subject to the duties imposed by Fed. R.

   Civ. P. 11.3

          B. Request for Production No. 5

          Vladimir Chery (“Chery”) is a former “desk adjuster” for UPC who handled the

   investigation of Couture’s claim. In a deposition, Chery explained that he was able to

   draw certain conclusions regarding the damage to the Residence based on training he had

   received related to water damage. Couture’s fifth request for production seeks a “[c]opy

   of [UPC]’s employment file for Vladimir Chery.” ECF No. 66-2 at 2. After UPC’s

   initial objection to this request, Couture agreed to narrow it to: “any document which

   references training received by Mr. Chery by or through his employment with UPC

   which relates in any way to water damage.” ECF No. 66 at 5. In response, UPC

   contends:




          3
             At the hearing, counsel for Couture requested that UPC stipulate that it is not in
   possession of any text messages responsive to the request. But the law does not require a
   stipulation here. Instead, the rules require a signed writing, which brings the statements
   therein within the confines of Fed. R. Civ. P. 11.
                                                6
2:19-cv-01856-DCN      Date Filed 02/18/21      Entry Number 74        Page 7 of 8




          UPC has informed [Couture] on two [ ] separate occasions that UPC does
          not maintain training records for its employees. Licensed adjusters are
          required to maintain certain continuing education requirements to keep their
          licenses current[;] UPC does not perform this training. UPC is not in
          possession of any responsive documents and, once again, UPC cannot
          produce documents it does not have.

   ECF No. 70 at 13.

          Again, UPC cannot produce records that it does not have, but, nevertheless,

   Couture is entitled to a signed response from UPC stating as much. Therefore, the court

   also compels UPC’s response to Couture’s fifth request for production, whether that

   response be responsive documents or a statement disclaiming possession of such

   documents after conducting a reasonable search for the same.

          C. Request for Production No. 6

          Couture’s sixth request for production seeks: “Copy of any document(s)

   maintained by [UPC] which reference the reason for Vladimir Chery’s termination from

   employment with [UPC], his contact information or last known address.” ECF No. 66-2

   at 3. UPC explains that evidence of Chery’s “termination” is not relevant because Chery

   was not terminated by UPC but instead resigned amicably from UPC a year after UPC

   denied Couture’s claim. The parties spat over whether the word “termination” includes

   an employee’s voluntary resignation; however, the court need to resolve that issue

   because it determines that documents related to the “termination” of Chery’s employment

   would not be relevant to Couture’s lawsuit. As UPC explains, Chery was not terminated

   for any reason related to Couture’s claim or to the cancellation of the Policy. Indeed,

   Chery has testified that he left the company on good terms to pursue a different

   employment opportunity. Therefore, Chery’s “termination”—however construed—is not




                                                7
2:19-cv-01856-DCN      Date Filed 02/18/21     Entry Number 74       Page 8 of 8




   relevant here. As such, the court denies the motion to compel with respect to Couture’s

   sixth request for production.

                                    IV. CONCLUSION

          For the foregoing reasons the court GRANTS IN PART AND DENIES IN

   PART the motion to compel in accordance with this order.

          AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

   February 18, 2021
   Charleston, South Carolina




                                               8
